HUTCHINSON, Justice,
concurring.
I concur in the result. Based on the facts and the peculiar nature of this statute, analogous to those zoning statutes which set time limits within which the administrative agencies must act, I agree that the August 31, 1984, oral vote of the Board is not a final order. However, I do *102not believe that failure to fully comply with all the requirements of Section 507 of the Administrative Agency Law, 2 Pa.C.S. § 507, will, in every conceivable case, deprive agency action of finality. To hold so broadly would, in my view, leave the administrative process open to unreviewable delays, intentional or otherwise, which could effectively deprive persons seriously and adversely affected by agency action or inaction, of their right to effective review. See Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949).
Otherwise, I am in agreement with the opinion announcing the judgment of the Court.